


Exhibit 10.1
AMENDED AND RESTATED
TRUCKING TRANSPORTATION SERVICES AGREEMENT
This AMENDED AND RESTATED TRUCKING TRANSPORTATION SERVICES AGREEMENT (this
“Agreement”) is dated as of December 2, 2011, but effective as of the dates set
forth herein, by and between Tesoro Logistics Operations LLC, a Delaware limited
liability company (“TLO”), and Tesoro Refining and Marketing Company, a Delaware
corporation (“TRMC”), collectively referred to as “Parties," and each
individually, as a “Party”, and amends and restates that certain Trucking
Transportation Services Agreement between the Parties dated as of April 26, 2011
(the “Original Trucking TSA”); .
RECITALS
WHEREAS, Tesoro High Plains Pipeline Company LLC, a Delaware limited liability
company and wholly-owned subsidiary of TLO ("THPP"), owns a pipeline system that
currently transports crude petroleum from origins in the states of Montana and
North Dakota to Mandan, North Dakota (the "High Plains System");
WHEREAS, TLO owns and operates a truck-based crude petroleum gathering operation
for the High Plains System, using a combination of proprietary and third party
trucks dispatched and scheduled by TLO as well as certain Truck Unloading
facilities adjacent to the High Plains System;
WHEREAS, TRMC desires and has requested that TLO (i) cause to be gathered by
truck certain crude petroleum from wellheads, fields, control tank batteries or
related collection points in the Williston Basin/Bakken Shale area, (ii)
coordinate the truck pick-up and delivery of such crude petroleum to the High
Plains System or other destinations, and (iii) provide TRMC with certain
ancillary services with respect to such truck gathering pick-up transportation
and delivery, subject to and upon the terms and conditions of this Agreement,
and (iv) allow the use of certain Truck Unloading Facilities for delivery of
TRMC's crude petroleum into the High Plains System; and
WHEREAS, in connection with the foregoing, TRMC and TLO have agreed that TLO
will gather, coordinate the pickup of, transport and deliver such trucked crude
petroleum, as well as provide the aforementioned ancillary services and use of
the Truck Unloading Facilities, pursuant the Original Trucking TSA;
WHEREAS, TRMC desires to have TLO expand the scope of its operations to include
Truck Gathering Services for all of TRMC's crude petroleum within the States of
Montana and North Dakota;
WHEREAS, TLO is expanding its truck fleet and other operational capabilities in
order to meet such requirements of TRMC and has made additional capital
commitments to enable such expansion;
WHEREAS, the Parties now wish to amend and restate the Original Trucking TSA to
provide for, among things, (i) an extension of the Initial Term, (ii) an
extension of the scope to include all destinations in Montana and North Dakota,
including third party destinations, (iii) a mileage-based Trucking Rate instead
of a per Barrel-based Trucking Rate, (iv) a modification of the Minimum
Commitment Volume, and (v) certain other modifications necessary or incidental
to the foregoing; and
WHEREAS, the Parties are willing to agree to the foregoing, subject to the terms
and conditions contained herein.



\34164280.2



--------------------------------------------------------------------------------







\34164280.2



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Agreement hereby agree as follows:
1.RESTATEMENT; DEFINITIONS


(a)Amendment and Restatement.


(i)The Parties hereby agree that upon the effectiveness of this amended and
restated Agreement, the terms and provisions of the Original Trucking TSA which
in any manner govern or evidence the obligations, the rights and interests of
the Parties and any terms, conditions or matters related to any thereof, shall
be and hereby are amended and restated in their entirety by the terms,
conditions and provisions of this Agreement, and the terms and provisions of the
Original Trucking TSA, except as otherwise expressly provided herein, shall be
superseded by this amended and restated Agreement.


(ii)Notwithstanding this amendment and restatement of the Original Trucking TSA,
(i) all of the liabilities and obligations owing to either Party by the other
under the Original Trucking TSA shall continue as liabilities and obligations
hereunder, and (ii) this amended and restated Agreement is given as a
substitution of, and not as a payment, release or discharge of, the liabilities
and obligations of either Party under the Original Trucking TSA and neither the
execution and delivery of this amended and restated Agreement nor the
consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Original Trucking TSA or any obligations
thereunder.


(b)Definitions. Capitalized terms used throughout this Agreement shall have the
meanings set forth below, unless otherwise specifically defined herein.


“Actual Barrels Gathered” means Barrels of crude petroleum that are physically
gathered from wellheads, fields, control tank batteries or related collection
points in the Williston Basin/Bakken Shale area or other areas by mutual
agreement and delivered to (i) any of the 13 proprietary truck unloading
facilities of TLO set forth in Schedule I, (ii) other delivery points for
movement into the High Plains System, or (iii) third party destinations.
“Agreement” has the meaning set forth in the Preamble.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.
“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.
“bpd” means Barrels per day.
“$” means U.S. Dollars.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
“Commencement Date” has the meaning set forth in Section 4.

\34164280.2 - 3 -

--------------------------------------------------------------------------------




“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.
“Credit” has the meaning set forth in Section 6(b).
“Excess Volumes” has the meaning set forth in Section 2(b).
“Extension Term” has the meaning set forth in Section 3.
“Force Majeure” means circumstances not reasonably within the control of TLO and
which, by the exercise of due diligence, TLO is unable to prevent or overcome
that prevent performance of TLO's obligations, including: acts of God, strikes,
lockouts or other industrial disturbances, wars, riots, fires, floods, storms,
orders of courts or Governmental Authorities, explosions, terrorist acts,
breakage, accident to machinery, storage tanks or lines of pipe and inability to
obtain or unavoidable delays in obtaining material or equipment and similar
events.
“Force Majeure Notice” has the meaning set forth in Section 15(a).
“Force Majeure Period” has the meaning set forth in Section 15(a).
“General Partner” means the general partner of Tesoro Logistics LP.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“High Plains System” has the meaning set forth in the Recitals.
“Initial Term” has the meaning set forth in Section 3.
“Mandan Refinery” means the petroleum refinery owned by TRMC and located in
Mandan, North Dakota.
“Minimum Volume Commitment” means (i) for the period commencing on the
Commencement Date through and until but not including, the date on which THPP
completes and verifies the construction, connection and operational readiness of
the new gathering pipeline from the High Plains System Connelly Station to the
Marathon Connelly Hub (the “Marathon Gathering Completion Date”), an average of
22,000 bpd per Month, (ii) for the period commencing on the Marathon Gathering
Completion





\34164280.2 - 4 -

--------------------------------------------------------------------------------




Date, through and until March 31, 2012, an average of 20,500 bpd per Month;
(iii) for the period commencing on April 1, 2012, through and until March 31,
2013, an average of 25,500 bpd per Month and (iv) for the period commencing on
April 1, 2013, through and until the end of the Term an average of 30,500 bpd
per Month ; provided, however, that the Minimum Volume Commitment during the
Month in which the Commencement Date occurs shall be prorated in accordance with
the ratio of the number of days, including and following the Commencement Date,
in such Month to the total number of days in such Month, and provided further,
that if the Marathon Gathering Completion Date does not occur before April 1,
2012, then the applicable stated Minimum Volume Commitment shall be increased by
1,500 bpd per Month until the Marathon Gathering Completion Date occurs.
“Month” means a calendar month.
“Monthly Shortfall Payment” has the meaning set forth in Section 6(b).
“Monthly Volume Shortfall” has the meaning set forth in Section 6(b).
“Notice Period” has the meaning set forth in Section 16(a).
"Partnership Change of Control" means Tesoro Corporation ceasing to Control the
General Partner.
“Party” or “Parties” has the meaning set forth in the Preamble.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Receiving Party Personnel” has the meaning set forth in Section 21(d).
“Suspension Notice” has the meaning set forth in Section 16(a).
"Tank Usage Rate" has the meaning set forth in Section 5(b).
“Term” has the meaning set forth in Section 3.
“THPP” has the meaning set forth in the Recitals.
“TLO” has the meaning set forth in the Preamble.
“TRMC” has the meaning set forth in the Preamble.
“Truck Gathering Services” means the collection, loading, gathering
transportation and delivery and of crude petroleum from origins at wellheads,
fields, tank batteries, truck dispatch racks or similar collection points to
unloading facilities of pipelines, rail car loading facilities, storage
terminals, refineries or similar receipt points, including ancillary scheduling,
dispatching and accounting/data services related to such crude petroleum
deliveries.
“Trucking Rate” has the meaning set forth in Section 5(a).
“Truck Unloading Facilities” shall mean TLO's proprietary crude petroleum tanks
and related truck unloading facilities listed on Schedule I, located adjacent to
injection points along the High Plains System.

\34164280.2 - 5 -

--------------------------------------------------------------------------------






2.VOLUME COMMITMENT AND SCOPE OF AGREEMENT


(a)    TRMC guarantees that from the Commencement Date through the end of the
Term, (i) TRMC will request that TLO perform Truck Gathering Services each Month
for at least the Minimum Volume Commitment each Month of crude petroleum (A) to
be received from wellheads, fields, control tank batteries or related collection
points in the Williston Basin/Bakken Shale area of Montana and North Dakota and
(B) to be delivered to TLO's proprietary Truck Unloading Facilities specified on
Schedule I, or to other destinations in North Dakota and Montana, whether or not
on the High Plains System, or, (ii) in the event that TRMC fails to request that
TLO do the foregoing, shall remit to TLO the Monthly Shortfall Payment referred
to in Section 6(b) below.
(b)    TRMC may request that volumes of crude petroleum in excess of the Minimum
Volume Commitment be gathered, transported and delivered by TLO (“Excess
Volumes”). Both the Minimum Volume Commitment and any Excess Volumes gathered
and delivered by TLO shall be gathered and transported at the Trucking Rate
specified in Section 5(a) below.
(c)    TLO shall provide TRMC with exclusive dedicated use of the Truck
Unloading Facilities listed on Schedule I for the unloading of TRMC's crude
petroleum to be delivered into the High Plains System.
(d)    If THPP or any third party constructs any new pipeline (gathering or
otherwise) such that the High Plains System is expanded or extended to any
production location (i.e., wellheads, fields or control tank batteries) for
volumes of crude petroleum that TRMC is at that time paying TLO to gather by
truck, then TRMC will be entitled to a reduction in the Minimum Volume
Commitment to account for these new pipeline-gathered volumes, such reduction to
be commensurate with the reduced truck gathering volumes and mutually agreed
upon by the Parties. Reductions for volumes transported on the new pipeline
extension to the Marathon Connelly Hub are already addressed in the definition
of the Minimum Volume Commitment, and there will be no further reduction related
to those volumes.
3.TERM


The initial term of this Agreement shall commence on the Commencement Date and
shall continue through April 30, 2016 (the “Initial Term”); provided, however,
that this Agreement shall automatically renew for one additional renewal term of
five (5) years (the "Extension Term") unless terminated (i) by either Party no
later than ninety (90) days prior to the end of the Term; provided, however,
that, during such ninety (90) day notice period, the Parties may negotiate in
good faith to extend or renew the Term of this Agreement on terms and conditions
mutually acceptable to the Parties, it being understood that if such an
agreement to extend or renew is not agreed to by the Parties within such ninety
(90) day notice period, this Agreement shall terminate one hundred eighty days
after the expiration of such ninety (90) day period; or (ii) pursuant to Section
14 below. The Initial Term and the Extension Term, if applicable, thereof shall
be referred to herein as the “Term”.
4.COMMENCEMENT DATE AND EFFECTIVE DATE AMENDMENTS


The “Commencement Date” of the Original Trucking TSA was April 26, 2011. The
adjusted Trucking Rate and the expanded scope of Truck Gathering Services
provided for this amended and restated Agreement shall become effective January
1, 2012, and the effective dates of the increased Minimum Volume Commitment
shall be as set forth above in the definitions.

\34164280.2 - 6 -

--------------------------------------------------------------------------------






5.FEES; ADJUSTMENTS; AND REIMBURSEMENT FOR CAPITAL EXPENDITURES


(a)    Tank Usage Rate: TRMC agrees to pay TLO a Tank Usage Fee of $0.1469 per
Barrel, adjusted as provided in Section 5(c)(i) and 5(d)(ii) below for all
Barrels unloaded from trucks into TLO's Truck Unloading Facilities (as adjusted
herein, the "Tank Usage Rate").
(b)    Trucking Rate: TRMC agrees to pay TLO a Trucking Fee for providing Truck
Gathering Services under this Agreement. Such Trucking Fee shall be comprised of
the sum of the applicable Dispatch Fee component and the applicable Mileage Rate
component, to be charged as more specifically set forth in Schedule II attached
hereto and as further adjusted pursuant to Sections 5(c)(ii) and (iii) and
5(d)(i) and (ii) below (the "Trucking Rate").
(c)    Annual Rate Adjustments. The Tank Usage Rate and the Trucking Rate shall
be adjusted on July 1 of each year of the Term, as follows:
(i)
The Tank Usage Rate shall be increased annually, beginning on July 1, 2012, by a
percentage equal to the greater of zero or the positive change in the CPI-U (All
Urban Consumers), as reported by the U.S. Bureau of Labor Statistics.

(ii)
The Dispatch Fee components of the Trucking Rate shall be increased annually,
beginning on July 1, 2012, by a percentage equal to the greater of zero or the
positive change in the CPI-U (All Urban Consumers), as reported by the U.S.
Bureau of Labor Statistics.

(iii)
The Mileage Rate component of the Trucking Rate shall be adjusted annually,
beginning on July 1, 2012, to correspond to changes during the prior March to
April annual period in the dollars per mile rates of third party trucking
carriers transporting crude oil in Montana and North Dakota, provided however,
that unless mutually agreed, (A) such annual adjustments shall never adjust the
Mileage Rates existing in the immediately prior period upwards or downwards by
more than twenty percent (+/-20% annual maximum adjustment), (B) the cumulative
adjustments in effect in any such annual period during the Initial Term shall
never adjust the Mileage Rates during such annual period to an amount outside of
a range of a 50% fifty percent floor and a 150% ceiling above or below the
applicable Mileage Rates specified in Schedule II, and (C) the cumulative
adjustments in effect in any such annual period during the Extension Term shall
never adjust the Mileage Rates during such annual period to an amount outside of
a range of a 50% fifty percent floor and a 150% ceiling above or below the
applicable Mileage Rates in effect at the start of the Extension Term. When
determining an annual adjustment, the Parties shall mutually agree upon three
third party carriers providing crude oil truck transportation in the area, as
being representative of the competitive pricing for such transportation. The
Parties shall then determine the arithmetic average change in the dollars per
barrel rates charged by those three carriers during such annual period, for a
haul distance of twenty miles, but disregarding any fuel cost adjustments. That
average change shall then be divided by 20 to establish a reference dollars per
barrel/mile adjustment to the Mileage Rate component of the Trucking Rate. That
dollars per barrel/mile adjustment shall be multiplied by the largest number of
miles in each row of Schedule II to determine the dollars per barrel change in
the Mileage Rate applicable to the distances listed in such row. The Mileage
Rate component in each row of Schedule II shall be changed by adding or


\34164280.2 - 7 -

--------------------------------------------------------------------------------




subtracting that dollars per barrel change from the amount being charged during
the previous June to July annual period.
(d)    Monthly Adjustments. TLO shall make the following monthly adjustments to
the rates being charged hereunder:
(i)
a Monthly per mile adjustment to the Mileage Rate components of the Trucking
Rate to cover any increase or decrease in fuel prices (as determined by
reference to the U.S. Energy Information Administration's On-Highway Diesel
Prices for the Rocky Mountain Region against a baseline of April 2011) incurred
or experienced by TLO in connection with providing Truck Gathering Services
under this Agreement; and

(ii)
a Monthly surcharge on the services provided hereunder to cover TRMC's
proportionate share of the increased costs of complying with any new laws or
regulations that affect the services provided to TRMC, if after TLO has made
commercially reasonable efforts to mitigate the effect of such laws or
regulations, such new laws or regulations require TLO to make substantial and
unanticipated capital expenditures. TLO and TRMC will negotiate in good faith to
agree on the level of any such Monthly surcharge.

(e)    Reimbursements. TRMC shall reimburse TLO for the following:
(i)
Actual costs of any capital expenditures TLO or THPP agrees to make at TRMC's
request to provide additional Truck Gathering Services hereunder, other than
capital expenditures required for TLO (A) to continue to provide those Truck
Gathering Services specified hereunder or (B) to handle the Minimum Volume
Commitment increases specified herein; and

(ii)
All taxes (other than income taxes, gross receipt taxes and similar taxes) that
TLO incurs on TRMC's behalf for the services TLO provides to TRMC under this
Agreement, if such reimbursement is not prohibited by law.

6.PAYMENTS


(a)    Payments for Minimum Volume Commitment, etc.: TLO shall invoice TRMC on a
Monthly basis and TRMC shall pay all amounts due (including any Monthly
Shortfall Payments, as defined herein, and payments for Excess Volumes) no later
than ten (10) calendar days after TRMC's receipt of TLO's invoices. Any past due
amounts owed by TRMC to TLO shall accrue interest, payable on demand, at the
rate of eight percent (8.00%) per annum from the due date of the payment through
the actual date of payment.
(b)    Monthly Shortfall Payment: If, during any Month, TRMC fails to request in
good faith that TLO cause to be gathered an amount of crude petroleum equal to
the Minimum Volume Commitment for such Month, then TRMC shall pay to TLO an
amount (the “Monthly Shortfall Payment”) equal to (i) the Monthly Volume
Shortfall (ii) multiplied by the sum of (A) the Trucking Rate for such Month,
for a distance of 30 - 35 miles, (B) plus a dispatch fee of $0.50, (iii)
adjusted for inflation as provided herein, (iv) but with no fuel surcharge. [MSP
= MVS x ($2.40 + $0.50) x Infl. Adj.]. The “Monthly Volume Shortfall” for any
Month shall mean the volume of Barrels by which (x) the product of (A) the
Minimum Volume Commitment (B) multiplied by the number of days in any given
Month, (y) exceeds the Actual Barrels Gathered by TLO during such Month. [ (MVS
= MVC x days) - ABG]. The dollar amount of any

\34164280.2 - 8 -

--------------------------------------------------------------------------------




Monthly Shortfall Payment included in the Monthly invoice described below and
paid by TRMC shall be posted as a credit to TRMC's account (the “Credit”), and
such Credit shall be applied in subsequent Monthly invoices against amounts owed
by TRMC for Excess Volumes shipped by TRMC during any of the succeeding three
(3) Months. Credits will be applied in the order in which such Credits accrue
and any portion of the Credit that is not used by TRMC during the succeeding
three (3) Months will expire (e.g., a Credit which accrues in January will be
available in February, March and April, will expire at the end of April and must
be applied prior to applying any Credit which accrues in February).
7.SERVICES PROVIDED BY TLO; VOLUME LOSSES


(a)    Summary of Services: In consideration of TRMC's Minimum Volume Commitment
and the fees and charges specified in Section 5, pursuant to this Agreement TLO
shall provide the Truck Gathering Services and the use of TLO's Truck Unloading
Facilities at the sites listed in Schedule I to allow deliveries of TRMC's crude
petroleum into the High Plains System.
(b)    Truck Unloading Facilities: TLO shall maintain the Truck Unloading
Facilities in good operating condition, subject to normal wear and tear, force
majeure and normal deterioration. If a Truck Unloading Facility becomes unusable
due to damage or condition, then TLO shall promptly repair or replace the
defective facilities, so long as it is commercially practical to do so and
permitted under applicable laws and regulations. If TLO does not believe that it
is commercially practical to replace facilities at a site due to limited volumes
or unusual conditions that exist at such site, then it shall notify TRMC, and
the parties shall negotiate in good faith over any revised terms that could
allow such site to be reopened, and if the parties do not agree to reopen the
site, then it shall be removed from Schedule I. If TLO constructs or adds (by
purchase or otherwise) additional truck unloading facilities adjacent to the
High Plains System, then TLO shall supplement, modify or otherwise update
Schedule I attached hereto, specifying such new truck unloading facility,
provide an updated Schedule I to TRMC as soon as reasonably practicable, but in
any event before TLO brings such truck unloading facility into operation.
Notwithstanding the above, TLO may provide additional truck unloading facilities
for the use of third parties who desire to deliver crude oil into the High
Plains System, provided that such use does not allow the commingling of third
party crude oil with TRMC's crude oil in the Truck Unloading Facilities or
otherwise interfere with TRMC's rights to use the existing Truck Unloading
Facilities and the Truck Gathering Services.
(c)    Transport Vehicles: TLO shall ensure that all transport vehicles used
will be clean and free of contaminants, will be in compliance with all state and
federal laws and regulations and designated as the proper container for the
crude petroleum being transported. TLO will also ensure that all drivers of
these transport vehicles will be adequately trained and qualified to perform the
services stated herein.
(d)    Scheduling/Dispatch/Pick-Up: Requests for the gathering of crude
petroleum under this Agreement shall be made by TRMC and/or its crude petroleum
suppliers on a "call and demand" basis. TLO will schedule and dispatch all
pick-ups of crude petroleum requested by TRMC or its crude petroleum suppliers
on such “call and demand” basis.
(e)    Loading/Transporting: TLO shall load only that crude petroleum which it
is authorized to load pursuant to directions received from TRMC and/or its crude
petroleum suppliers or in accordance with this Agreement. The quality and
quantity of the crude petroleum received by TLO shall be determined by sampling,
verification and measurement conducted by TLO, THPP or third party operator of a
receipt or delivery point. TLO shall not mix different grades of crude
petroleum, unless authorized by TRMC, or adulterate the crude petroleum with
motor fuel or with any chemical or other material whatsoever. The crude
petroleum hauled on a transport truck or stored in a TLO Truck Unloading
Facility prior to loading a new delivery must be compatible with the crude
petroleum that is being loaded

\34164280.2 - 9 -

--------------------------------------------------------------------------------




or stored so as to not cause contamination of loaded or stored crude petroleum.
TRMC as part of its quality control may test the quality of crude petroleum
delivered by TLO. TLO agrees to abide by the quality control procedures mutually
agreed by the parties from time to time. TRMC shall at all times retain title to
the crude petroleum gathered, transported and delivered by TLO hereunder and
shall remain responsible for all risk of loss, damage, deterioration, or
contamination as to such crude petroleum, except for that caused by the gross
negligence, willful misconduct or breach of this Agreement by TLO, its agents,
employees or contractors.
(f)    Delivery: Immediately upon receipt of crude petroleum from any designated
pick-up location, TLO shall safely and expeditiously transport the crude
petroleum to its applicable Truck Unloading Facility or other destination as
provided for in Section 2(a). Upon arrival at such Truck Unloading Facility or
other destination, TLO shall unload the crude petroleum in compliance with this
Agreement unless otherwise specified in writing.
(g)    Accounting/Data Services: TLO shall maintain a true and correct set of
records to include but not be limited to, invoices, bills of lading, receipt
tickets, transportation records, and delivery tickets, showing the date, crude
petroleum amounts, receipt location and delivery location for all crude
petroleum transported, and sufficient other detail to permit reasonable
verification or correction of any charges to TRMC hereunder. TLO will provide
TRMC with a secure electronic data feed, which shall accurately report all the
above information and other information mutually agreed upon by the Parties on a
current daily basis. TLO shall maintain such records for a period not less than
five (5) years after performance of services hereunder pursuant to its corporate
retention policy. TRMC, or its representatives, may, from time to time, at
TRMC's expense, audit any such records and TLO agrees to permit TRMC, or its
representative, access to examine and audit such records at all reasonable times
during normal business hours. TLO shall promptly refund to TRMC any amounts paid
by TRMC in excess of amounts properly payable under the terms of the Agreement.
(h)    Volume Losses: TLO shall have no obligation to measure volume gains and
losses and shall have no liability whatsoever for physical losses incurred in
the normal course of operations that may result from the handling and
transporting of crude petroleum through trucks that TLO uses to perform Truck
Gathering Services or from the Truck Unloading Facilities, except if such losses
are caused by the gross negligence, willful misconduct or breach of this
Agreement of TLO, its agents, employees or contractors, as further described in
Section 12 herein.
8.SAFETY/PREVENTION


TLO agrees that transportation services provided hereunder shall be conducted in
a safe manner which meets or exceeds regulatory and industry standards for
transportation of crude petroleum. TLO shall comply with all applicable federal,
state, and local rules, regulations and orders as well as TRMC's rules, policies
and procedures regarding safety, delivery, health, and fire protection. TLO
shall only use vehicles under this Agreement that meet all requirements and
standards promulgated by applicable regulatory authorities, including but not
limited to, the Department of Transportation, the Occupational Safety and Health
Administration, and the Environmental Protection Agency. TLO shall only use
under this Agreement such employees that have been properly instructed, trained
and certified as to the characteristics and safe loading, handling, hauling,
delivery, and unloading methods associated with crude petroleum. TLO shall
ensure that its employees comply with all safety rules to avoid, injury to
workers and others, and damage to equipment and property.

\34164280.2 - 10 -

--------------------------------------------------------------------------------






9.ACCIDENT REPORTING/HAZARDOUS CONDITIONS


TLO shall use its best efforts to reduce and minimize accidents arising in
connection with the services and shall promptly report to TRMC all accidents or
occurrences resulting in injuries to the General Partner's employees or third
parties and damage to TRMC's or third parties' property, arising out of or
during the performance of services under this Agreement. All incidents such as
spills, property damage or injury shall be immediately reported to the
applicable Truck Unloading Facility's attendant and to CHEMTREC at
1-800-424-9300, Customer Number 22014. The numbers provided herein may be
revised by TRMC and shall become effective upon notice to TLO. TLO shall provide
TRMC a written incident report within twenty-four (24) hours of the accident or
occurrence, followed promptly by any material information that becomes
reasonably available to TLO with respect thereto. In the event there is a
release of crude petroleum or damage to the environment, TLO shall clean up such
spill and remediate such damage in accordance with applicable governmental laws
or regulations, and if a Clean and Clear letter from the applicable oversight
agency is provided to TLO, a copy of such Clean and Clear letter will be sent
TRMC promptly after its receipt thereof. TLO shall inform TRMC of any notices,
warnings, or asserted violations issued by any Governmental Authorities relative
to any service performed by TLO pursuant to this Agreement. In the event TLO
becomes aware of any environmental, health or safety conditions that violate any
laws or regulations or any other conditions concerning the Truck Unloading
Facilities, any of TRMC's premises or facilities that create a hazardous
condition, TLO shall immediately provide TRMC with telephonic notice at the
numbers set forth herein, informing TRMC about the details of the condition.
TLO shall use its best efforts to prevent and minimize hazardous conditions
arising as a result of its services. TLO shall clean up all crude petroleum
spills if any, and debris originating from the transport truck before leaving
the site. Upon request, TLO shall provide a copy of the applicable Spill
Prevention and Response Plan specified in Section 10 below to TRMC, and TLO must
meet minimum requirements for rapid response and short-term containment. If TRMC
believes TLO does not respond in a proportionate and urgent manner to any type
of hazard, TRMC may respond and any such response shall not be considered an act
as a volunteer, and TLO will be liable for the cost of the TRMC response.


10.SPILL PREVENTION AND RESPONSE PLAN


TLO must have a written Spill Prevention and Response Plan for each Truck
Unloading Facility and otherwise in accordance with HMR, 49 CFR Parts
130.1-130.33. TLO must provide TRMC with a copy of the written plan and a letter
stating their employees have been properly trained in accordance with the plan
and the above regulation.


11.INSURANCE


TLO shall, at its sole cost and expense, obtain and maintain in force during the
term of this Agreement, the insurance set forth on Exhibit A, and abide by the
terms and conditions specified therein. Notwithstanding the foregoing, it is
agreed and acknowledged by the Parties that the fees and other charges provided
herein do not include any insurance on TRMC's crude petroleum while in the
custody of TLO, which insurance will be the responsibility of TRMC. Except as
otherwise specifically provided for in this Agreement, TLO shall not be
responsible for any type of casualty or other loss to TRMC's crude petroleum.


12.INDEMNITY


(a)    Notwithstanding anything else contained in this Agreement, TLO shall
release, defend, protect, indemnify, and hold harmless TRMC from and against any
and all demands, claims (including

\34164280.2 - 11 -

--------------------------------------------------------------------------------




third-party claims), losses, costs, suits, or causes of action (including, but
not limited to, any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort, or otherwise) for or relating to: (i)
personal or bodily injury to, or death of the employees of TRMC and, as
applicable, its carriers, contractors, customers, representatives, and agents;
(ii) loss of or damage to any property, products, material, and/or equipment
belonging to TRMC and, as applicable, its carriers, customers, representatives,
and agents, and each of their respective affiliates, contractors, and
subcontractors (except for those volume losses provided for in Section 7); (iii)
loss of or damage to any other property, products, material, and/or equipment of
any other description (except for those volume losses provided for in Section
7), and/or personal or bodily injury to, or death of any other person or
persons; and with respect to clauses (i) through (iii) above, which is caused by
or resulting in whole or in part from the acts and omissions of TLO in
connection with the ownership or operation of the trucking gathering and storage
operations, the Truck Unloading Facilities or the Trucking Gathering Services
provided hereunder, and, as applicable, its contractors, representatives, and
agents, or those of their respective employees with respect to such matters; and
(iv) any losses incurred by TRMC due to violations of this Agreement by TLO, or,
as applicable, its customers, representatives, and agents; PROVIDED THAT TLO
SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TRMC FROM AND AGAINST ANY
CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF TRMC.


(b)    Notwithstanding anything else contained in this Agreement, TRMC shall
release, defend, protect, indemnify, and hold harmless TLO and, and each of its
respective affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to: (i) personal or bodily injury to, or death of the employees
of TLO and, as applicable, its carriers, contractors, customers,
representatives, and agents; (ii) loss of or damage to any property, products,
material, and/or equipment belonging to TLO and, as applicable, its carriers,
customers, representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors (except for those volume losses provided for in
Section 7); (iii) loss of or damage to any other property, products, material,
and/or equipment of any other description (except for those volume losses
provided for in Section 7), and/or personal or bodily injury to, or death of any
other person or persons; and with respect to clauses (i) through (iii) above,
which is caused by or resulting in whole or in part from the acts and omissions
of TRMC in connection with TRMC's and it's customers' use of the trucking,
gathering and storage operations, the Truck Unloading Facilities and the
Trucking Gathering Services provided hereunder or TRMC's crude petroleum
unloaded and stored hereunder, and, as applicable, its contractors, carriers,
customers, representatives, and agents, or those of their respective employees
with respect to such matters; and (iv) any losses incurred by TLO due to
violations of this Agreement by TRMC, or, as applicable, its carriers,
customers, representatives, and agents; PROVIDED THAT TRMC SHALL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TLO FROM AND AGAINST ANY CLAIMS TO THE
EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TLO.


13.LIMITATION ON LIABILITY


Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party's affiliated
Persons for any consequential, incidental, or punitive damages, or for loss of
profits or revenues (collectively referred to as “special damages”) incurred by
such Party or its affiliated Persons that arise out of or relate to this
Agreement, regardless of whether any such claim arises under or results from
contract, tort, or strict liability; provided that the foregoing

\34164280.2 - 12 -

--------------------------------------------------------------------------------




limitation is not intended and shall not affect special damages imposed in favor
of unaffiliated Persons that are not Parties to this Agreement.


14.TERMINATION; RIGHT TO ENTER NEW AGREEMENT


(a)Termination for Default. A Party shall be in default under this Agreement if:


(i)the Party materially breaches any provision of this Agreement and such breach
is not cured within fifteen (15) Business Days after notice thereof (which
notice shall describe such breach in reasonable detail) is received by such
Party;


(ii)the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets; or


If either of the Parties is in default as described above, then (i) if TRMC is
in default, TLO may or (ii) if TLO is in default, TRMC may: (1) notwithstanding
the terms of Section 3, terminate this Agreement upon notice to the defaulting
Party; (2) withhold any payments due to the defaulting Party under this
Agreement; and/or (3) pursue any other remedy at law or in equity.    


(b)    Right to Enter New Agreement. Upon termination of this Agreement for
reasons other than (x) a default by TRMC, and (y) any other termination of this
Agreement initiated by TRMC pursuant to Section 16 or (z) the expiration of the
Term, TRMC shall have the right to require TLO to enter into a new trucking
transportation services agreement with TRMC that (1) is consistent with the
terms set forth in this Agreement, and (2) has commercial terms that are, in the
aggregate, equal to or more favorable to TLO than fair market value terms as
would be agreed by similarly-situated parties negotiating at arm's length;
provided, however, that the term of any such new trucking transportation
services agreement shall not extend beyond April 30, 2031.


15.FORCE MAJEURE


(a)    As soon as possible upon the occurrence of a Force Majeure, TLO shall
provide TRMC with written notice of the occurrence of such Force Majeure (a
“Force Majeure Notice”). TLO shall identify in such Force Majeure Notice the
approximate length of time that TLO reasonably believes in good faith such Force
Majeure shall continue (the “Force Majeure Period”).
(b)    TLO's obligations may be temporarily suspended during the occurrence of,
and for the entire duration of, a Force Majeure that prevents TLO from gathering
the Minimum Volume Commitment hereunder and delivering such Minimum Volume
Commitment into the High Plains System. If, for reasons of Force Majeure, TLO is
prevented from gathering volumes equal to the full Minimum Volume Commitment,
then TRMC's obligation to cause TLO to gather the Minimum Volume Commitment
shall be reduced to the extent that TLO is prevented from gathering the full
Minimum Volume Commitment. At such time as TLO is capable of gathering volumes
equal to the Minimum Throughput Commitment, TRMC's obligation to ship the full
Minimum Volume Commitment shall be restored.

\34164280.2 - 13 -

--------------------------------------------------------------------------------






16.SUSPENSION OF REFINERY OPERATIONS


(a)    In the event that TRMC decides to permanently or indefinitely suspend
refining operations at the Mandan Refinery for a period that shall continue for
at least twelve (12) consecutive Months, TRMC may provide written notice to TLO
of TRMC's intent to terminate this Agreement (the “Suspension Notice”). Such
Suspension Notice shall be sent at any time after TRMC has publicly announced
such suspension and, upon the expiration of the twelve (12) Month period
following the date such notice is sent (the “Notice Period”), this Agreement
shall terminate. If TRMC publicly announces, more than two (2) Months prior to
the expiration of the Notice Period, its intent to resume operations at the
Mandan Refinery, then the Suspension Notice shall be deemed revoked, and the
applicable portion of this Agreement shall continue in full force and effect as
if such Suspension Notice had never been delivered.
(b)    If refining operations at the Mandan Refinery are suspended for any
reason (including refinery turnaround operations and other scheduled
maintenance), then TRMC shall remain liable for Monthly Shortfall Payments under
this Agreement for the duration of the suspension, unless and until this
Agreement is terminated as provided above. TRMC shall provide at least thirty
(30) days prior written notice of any suspension of operations at the Mandan
Refinery due to a planned turnaround or scheduled maintenance.
17.COMPLIANCE WITH LAWS


Both Parties, in carrying out the terms and provisions of this Agreement, shall
comply with all present and future Applicable Laws of any Governmental Authority
having jurisdiction.
Prior to transporting any crude petroleum covered hereunder, TLO shall make or
cause to be made, the following certifications on the delivery receipt or bill
of lading covering the crude petroleum received if required by 49 CFR 172.204,
or such other certification(s) as may be required by applicable law:


"This is to certify that the above-named materials are properly classified,
described, packaged, marked and labeled, and are in proper condition for
transportation according to the applicable regulations of the Department of
Transportation.
TLO hereby certifies that the cargo tank used for this shipment is a proper
container for the commodity loaded therein and complies with Department of
Transportation specification and certifies that cargo tank is properly placarded
and marked to comply with regulations pertaining to hazardous materials."


TLO shall secure and maintain current all required permits, licenses,
certificates, and approvals for the services to be provided hereunder. TLO and
any authorized subcontractors shall specifically comply with all applicable
federal, state, and local environmental, employment, safety and zoning laws,
rules, and regulations as from time to time amended.
18.GOVERNMENT REGULATION


(a)    Crude Petroleum Certification. Each Party certifies that none of the
crude petroleum covered by this Agreement will be produced or withdrawn from
storage in violation of any federal, state or other governmental law, nor in
violation of any rule, regulation or promulgated by any Governmental Authority
having jurisdiction in the premises.
(b)     Applicable Law. The Parties are entering into this Agreement in reliance
upon and shall fully comply with all Applicable Law which directly or indirectly
affect the crude petroleum gathered

\34164280.2 - 14 -

--------------------------------------------------------------------------------




hereunder, or any receipt, throughput, delivery, transportation, handling or
storage of crude petroleum hereunder or the ownership, operation or condition of
the gathering operation, trucks and truck unloading facilities. Each Party shall
be responsible for compliance with all Applicable Laws associated with such
Party's respective performance hereunder and the operation of such Party's
facilities, and, including without limitation, any and all required
certifications required by the Department of Transportation. In the event any
action or obligation imposed upon a Party under this Agreement shall at any time
be in conflict with any requirement of Applicable Law, then this Agreement,
shall immediately be modified to conform the action or obligation so adversely
affected to the requirements Applicable Law, and all other provisions of the
Agreement shall remain effective.
(c)    New Or Changed Applicable Law: If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law are or its interpretations is
materially changed, which change is not addressed by another provision of this
Agreement and has a material adverse economic impact upon a Party, either Party,
acting in good faith, shall have the option to request renegotiation of the
relevant provisions of this Agreement with respect to future performance. The
Parties shall then meet and negotiate in good faith amendments to this Agreement
that will conform this Agreement to the new Applicable Law while preserving the
Parties' economic, operational, commercial and competitive arrangements in
accordance with the understandings set forth herein.


19.ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL


(a)    TRMC shall not assign any of its rights or obligations under this
Agreement without TLO's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however: that TRMC may
assign this Agreement without TLO's consent in connection with a sale by TRMC of
the Mandan Refinery so long as the transferee: (i) agrees to assume all of
TRMC's obligations under this Agreement and (ii) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TRMC in its reasonable judgment.
(b)    TLO shall not assign any of its rights or obligations under this
Agreement without TRMC's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however; that (i) TLO
may assign this Agreement without TRMC's consent in connection with a sale by
TLO of TLO's truck gathering operation so long as the transferee: (A) agrees to
assume all of TLO's obligations under this Agreement, (B) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TLO in its reasonable judgment, and (C) is not a
competitor of TRMC; and (ii) TLO shall be permitted to make a collateral
assignment of this Agreement solely to secure working capital financing for TLO.
(c)    Any assignment that is not undertaken in accordance with the provisions
set forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.
(d)    TRMC's obligations hereunder shall not terminate in connection with a
Partnership Change of Control.
20.NOTICE


All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
facsimile or hand delivery, when delivered; (ii) by e-mail on the next business
day after delivery, if receipt is confirmed, (iii) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class,

\34164280.2 - 15 -

--------------------------------------------------------------------------------




postage pre-paid, via certified or registered mail, with a return receipt
requested; or (iv) if mailed by an internationally recognized overnight express
mail service such as Federal Express, UPS, or DHL Worldwide, one (1) Business
Day after deposit therewith prepaid. All notices will be addressed to the
Parties at the respective addresses as follows:
If to TRMC, to:


Tesoro Refining and Marketing Company
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
fax: (210) 745-4494
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Ralph J. Grimmer, Vice President, Logistics
phone: (210) 626-4379
fax: (210) 745-4631
email: Ralph.J.Grimmer@tsocorp.com


If to TLO, to:


Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
fax: (210) 745-4494
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Victoria R. Somers, Contracts Administrator - Logistics
phone: (210) 626-6390
fax: (210) 745-4490
email: victoria.r.somers@tsocorp.com
    
or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
21.CONFIDENTIAL INFORMATION


(a)Obligations. Each Party shall use reasonable efforts to retain the other
Parties' Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 21. Each Party further agrees
to take the same care with the other Party's Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:


(i)    is available, or becomes available, to the general public without fault
of the receiving Party;

\34164280.2 - 16 -

--------------------------------------------------------------------------------




(ii)    was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TRMC that was in the possession of TLO or any of its Affiliates as a result of
their ownership or operation of the TRMC's logistics assets prior to the
Commencement Date);
(iii)    is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party's knowledge, is under no obligation of confidentiality to
the disclosing Party; or
(iv)    is independently developed by the receiving Party without reference to
or use of the disclosing Party's Confidential Information.
For the purpose of this Section 21, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
(b)Required Disclosure. Notwithstanding Section 21(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of the New York Stock Exchange, any of the disclosing
Party's Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party's Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.


(c)Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party's Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with such destruction certified by the receiving Party, without the receiving
Party retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party's legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party's customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 21, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.


(d)Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

\34164280.2 - 17 -

--------------------------------------------------------------------------------






(e)Survival. The obligation of confidentiality under this Section 21 shall
survive the termination of this Agreement for a period of two (2) years.


22.MISCELLANEOUS


(a)Modification; Waiver. This Agreement may be terminated, amended or modified
only by a written instrument executed by the Parties. Any of the terms and
conditions of this Agreement may be waived in writing at any time by the Party
entitled to the benefits thereof. No waiver of any of the terms and conditions
of this Agreement, or any breach thereof, will be effective unless in writing
signed by a duly authorized individual on behalf of the Party against which the
waiver is sought to be enforced. No waiver of any term or condition or of any
breach of this Agreement will be deemed or will constitute a waiver of any other
term or condition or of any later breach (whether or not similar), nor will such
waiver constitute a continuing waiver unless otherwise expressly provided.


(b)Entire Agreement. This Agreement, together with the Schedules and Exhibits,
constitutes the entire agreement among the Parties pertaining to the subject
matter hereof and supersedes all prior agreements and understandings of the
Parties in connection therewith.


(c)Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
the State of Texas without giving effect to its conflict of laws principles.
Each Party hereby irrevocably submits to the exclusive jurisdiction of any
federal court of competent jurisdiction situated in the United States District
Court for the Western District of Texas, San Antonio Division, or if such
federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas. The Parties expressly and irrevocably
submit to the jurisdiction of said Courts and irrevocably waive any objection
which they may now or hereafter have to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement brought in such
Courts, irrevocably waive any claim that any such action, suit or proceeding
brought in any such Court has been brought in an inconvenient forum and further
irrevocably waive the right to object, with respect to such claim, action, suit
or proceeding brought in any such Court, that such Court does not have
jurisdiction over such Party. The Parties hereby irrevocably consent to the
service of process by registered mail, postage prepaid, or by personal service
within or without the State of Texas. Nothing contained herein shall affect the
right to serve process in any manner permitted by law.


(d)Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.


(e)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under applicable law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.


(f)No Third Party Beneficiaries. It is expressly understood that the provisions
of this Agreement do not impart enforceable rights in anyone who is not a Party
or successor or permitted assignee of a Party.

\34164280.2 - 18 -

--------------------------------------------------------------------------------






(g)WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
ANY OBLIGATION HEREUNDER.


(h)Schedules and Exhibits. Each of the Schedules and Exhibits attached hereto
and referred to herein is hereby incorporated in and made a part of this
Agreement as if set forth in full herein.


[SIGNATURE PAGES FOLLOW]
















    


    

\34164280.2 - 19 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.
 
TESORO REFINING AND MARKETING COMPANY
 
 
By:
/s/ GREGORY J. GOFF
 
Gregory J. Goff
 
President
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
By:
TESORO LOGISTICS LP,
 
its sole member
 
 
By:
TESORO LOGISTICS GP, LLC
 
its general partner
 
 
By:
/s/ PHILLIP M. ANDERSON
 
Phillip M. Anderson
 
President

















































Signature Page to
Trucking Transportation Services Agreement





\34164280.2

--------------------------------------------------------------------------------










SCHEDULE I
TLO Truck Unloading Facilities
Location
Storage Tanks
Putnam
Three 400 bbl tanks
Fairview
Four 400 bbl tanks
Poker Jim
Two 400 bbl tanks
Sidney
Two 400 bbl tanks
Alexander
Two 400 bbl tanks
Cartwright
One 5,000 bbl tank
Treetop
Three 400 bbl tanks
Little Knife
One 10,000 bbl tank
Connolly
Four 400 bbl tanks
Blue Buttes
Three 400 bbl tanks
Tioga
Three 400 bbl tanks
Lignite
Three 400 bbl tanks
Charlson
One 400 bbl tank





















































Schedule I

\34164280.2

--------------------------------------------------------------------------------




SCHEDULE II
Trucking Rates*
Miles
(round to next highest mile)
Mileage Rate
(dollars per barrel)
Dispatch Fee for the first 700,000 bbls in each Month
(dollars per barrel)
Dispatch Fee for Volumes above 700,000 bbls in each Month
(dollars per barrel)
0 - 10
1.95
0.50
0.05
10 - 20
2.00
0.50
0.05
20 - 25
2.13
0.50
0.05
25 - 30
2.22
0.50
0.05
30 - 35
2.40
0.50
0.05
35 - 40
2.52
0.50
0.05
40 - 45
2.70
0.50
0.05
45 - 50
2.82
0.50
0.05
50 - 55
3.01
0.50
0.05
55 - 60
3.24
0.50
0.05
60 - 65
3.43
0.50
0.05
65 - 70
3.51
0.50
0.05
66 - 75
3.65
0.50
0.05
75 - 80
3.70
0.50
0.05
80 - 85
3.81
0.50
0.05
85 - 90
3.85
0.50
0.05
90 - 95
3.99
0.50
0.05
95 - 100
4.05
0.50
0.05
100 - 110
4.10
0.50
0.05
110 - 120
4.22
0.50
0.05
120 - 130
4.37
0.50
0.05
130 - 140
4.49
0.50
0.05
140 - 150
4.71
0.50
0.05



* Total Rates will be the sum of the Mileage Rate plus the applicable Dispatch
Fee. Mileage Rates for hauls over 150 miles will be increased $0.20/bbl for
every ten (10) miles over 150 miles. All mileages shall be based upon actual
miles in shipments, rounded to the next highest mile. Mileages shall be as
agreed upon for individual receipt and delivery locations, using the shortest
standard routes practically available, provided that if weather or road
conditions or local authorities require longer routes for specific deliveries,
TLO may charge for actual mileage. In accordance with standard industry
practices, all rates shall be based on a minimum 200 barrel load, and any load
under 200 barrels shall be charged at a 200 barrel load minimum.
























Schedule II



\34164280.2

--------------------------------------------------------------------------------




EXHIBIT A


Section 11 Insurance Requirements


At all times during the Term of this Agreement and for a period of two (2) years
after termination of this Agreement for any coverage maintained on a
“claims-made” basis, TLO and/or any of its third party carriers (if
applicable)(“Carrier”) shall maintain at their expense the below listed
insurance in the amounts specified below which are minimum requirements. TLO
shall require that Carrier cause all of its contractors providing authorized
drivers or authorized vehicles, to carry such insurance, and TLO shall be liable
to TRMC for their failure to do so. Such insurance shall provide coverage to
TRMC and such policies, other than Worker's Compensation Insurance, shall
include TRMC as an additional insured. Each policy shall provide that it is
primary to and not contributory with any other insurance, including any
self-insured retention, maintained by TLO (which shall be excess) and each
policy shall provide the full coverage required by this Agreement. All such
insurance shall be written with carriers and underwriters acceptable to TRMC,
and eligible to do business in the states where the gathering operations are
located and having and maintaining an A.M. Best financial strength rating of no
less than “A-“and financial size rating no less than “VII”; provided that TLO
and/or the Carrier may procure worker's compensation insurance from the state
fund of the state where the gathering operations are located.
(i)
Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the state where the gathering operations are located, in
limits not less than statutory requirements;

(ii)
Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker's compensation statute of the jurisdiction in which the
worker's service is performed, and in the aggregate as respects occupational
disease;

(iii)
Commercial General Liability Insurance, including contractual liability
insurance covering Carrier's indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be required
by TRMC or by Applicable Law from time to time. This policy shall include Broad
Form Contractual Liability insurance coverage which shall specifically apply to
the obligations assumed in this Agreement by TLO;

(iv)
Automobile Liability Insurance covering all owned, non-owned and hired vehicles,
with minimum limits of $1,000,000 combined single limit per occurrence for
bodily injury and property damage liability, or such higher limit(s) as may be
required by TLO or by Applicable Law from time to time. Coverage must assure
compliance with Sections 29 and 30 of the Motor Carrier Act of 1980 and all
applicable rules and regulations of the Federal Highway Administration's Bureau
of Motor Carrier Safety and Interstate Commerce Commissioner (Form MCS 90
Endorsement). Limits of liability for this insurance must be in accordance with
the financial responsibility requirement of the Motor Carrier Act, but not less
than $1,000,000 per occurrence;

(v)
Excess (Umbrella) Liability Insurance with limits not less than $4,000,000 per
occurrence. Additional excess limits may be utilized to supplement inadequate
limits in the primary policies required in items (ii), (iii), and (iv) above;


\34164280.2

--------------------------------------------------------------------------------




(vi) Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; clean up costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and
(vii)
Property Insurance, with a limit of no less than $1,000,000, which property
insurance shall be first-party property insurance to adequately cover TLO's
owned property; including personal property of others.

(b)    All such policies must be endorsed with a Waiver of Subrogation
endorsement, effectively waiving rights of recovery under subrogation or
otherwise, against TRMC, and shall contain where applicable, a severability of
interest clause and a standard cross liability clause.
(c)    Upon execution of this Agreement and prior to the operation of any
equipment by TLO, Carrier or its authorized drivers, TLO and/or Carrier will
furnish to TRMC, and at least annually thereafter (or at any other times upon
request by TRMC) during the Term of this Agreement (and for any coverage
maintained on a “claims-made” basis, for two (2) years after the termination of
this Agreement), insurance certificates and/or certified copies of the original
policies to evidence the insurance required herein, including on behalf of
Carrier's contractors providing authorized vehicles or authorized drivers. Such
certificates shall be in the form of the “Accord” Certificate of Insurance, and
reflect that they are for the benefit of TRMC and shall provide that there will
be no material change in or cancellation of the policies unless TRMC is given at
least thirty (30) days prior written notice. Certificates providing evidence of
renewal of coverage shall be furnished to TRMC prior to policy expiration.
(d)    TLO and/or Carrier shall be solely responsible for any deductibles or
self-insured retention.





\34164280.2